UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (AMENDMENT NO. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 22, 2010 COLUMBIA BANKING SYSTEM, INC. (Exact name of registrant as specified in its charter) Washington 0-20288 91-1422237 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1treet Tacoma, WA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (253) 305-1900 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE On January 28, 2010, Columbia Banking System, Inc. (the “Company”) filed a Current Report on Form 8-K (the “Original Form 8-K”) to report that its wholly owned subsidiary, Columbia State Bank (the “Bank”), had entered into a definitive agreement with the Federal Deposit Insurance Corporation (the “FDIC”) on January 22, 2010, pursuant to which the Bank acquired certain assets and assumed certain liabilities of Columbia River Bank, an Oregon state-chartered bank headquartered in The Dalles, Oregon (the “CRB Acquisition”).In that filing, the Company indicated that it would amend the Original Form 8-K at a later date to provide financial information required by Item 9.01 of Form 8-K.This amendment is being filed to update the disclosures in Item 2.01 of the Original Form 8-K and to provide financial information required by Item 9.01.In accordance with the guidance provided in Securities and Exchange Commission (the “Commission”) Staff Accounting Bulletin Topic 1.K, Financial Statements of Acquired Troubled Financial Institutions (“SAB 1:K”) and a request for relief granted by the Commission, the Company has omitted certain financial information of Columbia River Bank required by Rule 3-05 of Regulation S-X.SAB 1:K provides relief from the requirements of Rule 3-05 of Regulation S-X under certain circumstances, including a transaction such as the CRB Acquisition, in which the registrant engages in an acquisition of a troubled financial institution for which audited financial statements are not reasonably available and in which federal assistance is an essential and significant part of the transaction. Statements made in this Amendment No. 1 on Form 8-K/A, other than those concerning historical financial information, may be considered forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and are subject to risks and uncertainties. These forward-looking statements include, without limitation, statements regarding the Company’s expectations concerning its financial condition, operating results, cash flows, earnings, net interest margin, net interest income, efficiencies achieved through combination of operational processes, liquidity, expected reimbursements under the shared-loss agreements and other effects of the shared-loss agreements and capital resources. A discussion of risks, uncertainties and other factors that could cause actual results to differ materially from management’s expectations is set forth in this document and exhibits, and under the captions "Forward-Looking Statements", "Risk Factors" and "Management’s Discussion and Analysis of Financial Condition and Results of Operations" in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. Item 2.01 Completion of Acquisition or Disposition of Assets Effective January 22, 2010, the Bank acquired certain assets and assumed certain liabilities of Columbia River Bank from the FDIC as receiver for Columbia River Bank, pursuant to the terms of a purchase and assumption agreement entered into by the Bank and the FDIC on January 22, 2010 (the “Purchase and Assumption Agreement” or “Agreement”).The CRB Acquisition included all 21 branches of Columbia River Bank, which opened as branches of the Bank as of Saturday, January 23, 2010. Under the terms of the Purchase and Assumption Agreement, the Bank acquired certain assets of Columbia River Bank with a fair value of approximately $701.0 million, including $486.2 million of loans, $100.7 million of investment securities, $98.1 million of cash and cash equivalents and $16.0 million of other assets.Liabilities with a fair value of approximately $912.9 million were also assumed, including $893.4 million of insured and uninsured deposits, $18.4 million of Federal Home Loan Bank (“FHLB”) advances and $1.1 million of other liabilities.The fair values of the assets acquired and liabilities assumed were determined based on the requirements of the Fair Value Measurements and Disclosures topic of the Financial Accounting Standards Board Accounting Standards Codification (the “FASB ASC”).The Statement of Assets Acquired and Liabilities Assumed by the Bank, dated as of January 22, 2010, and the accompanying notes thereto, are attached hereto as Exhibit 99.1 and incorporated herein by reference (the “Audited Statement”).The foregoing fair value amounts are subject to change for up to one year after the closing date of the CRB Acquisition as additional information relative to closing date fair values becomes available.The amounts are also subject to adjustments based upon final settlement with the FDIC.In addition, the tax treatment of FDIC assisted acquisitions is complex and subject to interpretations that may result in future adjustments of deferred taxes as of the acquisition date.The terms of the Agreement provide for the FDIC to indemnify the Bank against claims with respect to liabilities of Columbia River Bank not assumed by the Bank and certain other types of claims identified in the Agreement.The disclosure set forth in this Item 2.01 reflects the status of these items to the best of management’s knowledge as of April 9, 2010. In connection with the CRB Acquisition, the Bank entered into loss sharing agreements (each, a “shared-loss agreement” and collectively, the “shared-loss agreements”) with the FDIC which collectively cover approximately $676.1 million and $18.7 million of Columbia River Bank’s loans and other real estate owned (“OREO”), respectively.The Bank will share in the losses, which begins with the first dollar of loss incurred, of the loan pools (including single family residential mortgage loans, commercial loans, foreclosed loan collateral and other real estate owned) covered (“covered assets”) under the shared-loss agreements. Pursuant to the terms of the shared-loss agreements, the FDIC is obligated to 1 reimburse the Bank 80% of eligible losses of up to $206 million with respect to covered assets.The FDIC will reimburse the Bank for 95% of eligible losses in excess of $206 million with respect to covered assets.The Bank has a corresponding obligation to reimburse the FDIC for 80% or 95%, as applicable, of eligible recoveries related to covered assets. The shared-loss agreement for commercial and single family residential mortgage loans is in effect for five years and ten years, respectively, from the January 22, 2010 acquisition date and the loss recovery provisions for such loans are in effect for eight years and ten years, respectively, from the acquisition date. In March 2020, approximately ten years following the acquisition date, the Bank is required to make a payment to the FDIC in the event that losses on covered assets under the shared-loss agreements have been less than a threshold level. The payment amount will be 50% of the excess, if any, of (i) $41.2 million (or 20% of the stated threshold of $206.0 million) over (ii) the sum of (a) ($11.0 million) (or 25% of the asset discount of ($43.9 million)), plus (b) 25% of cumulative shared-loss payments (as defined in the Agreement), plus (c) the cumulative servicing amount received by the Bank from the FDIC on covered assets.As of March 31, 2010, the Bank estimates that there will be no liability under this provision. The shared-loss agreements are subject to certain servicing procedures as specified in an agreement with the FDIC.The expected net reimbursements under the shared-loss agreements were recorded at their estimated fair value of $143.6 million on the acquisition date. The Bank did not immediately acquire all the real estate, banking facilities, furniture or equipment of Columbia River Bank as part of the Purchase and Assumption Agreement.However, the Bank has the option to purchase or lease the real estate and furniture and equipment from the FDIC.The term of these options expires 90 days after January 22, 2010, unless extended by the FDIC.Acquisition costs of the real estate and furniture and equipment will be based on current appraisals and determined at a later date.Currently all banking facilities and equipment of Columbia River Bank are being leased from the FDIC on a month-to-month basis. The foregoing summary of the Agreement, including the shared-loss agreements, is not complete and is qualified in its entirety by reference to the full text of the Agreement and certain exhibits attached thereto, a copy of which was previously filed as Exhibit 2.1 to the Original Form 8-K and is incorporated by reference into this Item 2.01. Item 9.01 Financial Statements and Exhibits (a) Financial Statements of Businesses Acquired. Discussion As set forth in Item2.01 above, on January 22, 2010, the Bank acquired certain assets and assumed substantially all of the deposits and certain liabilities of Columbia River Bank pursuant to the Purchase and Assumption Agreement with the FDIC. A narrative description of the anticipated effects of the CRB Acquisition on the Company’s financial condition, liquidity, capital resources and operating results is presented below.This discussion should be read in conjunction with the historical financial statements and the related notes of the Company, which were filed with the Commission on Form 10-K on March 4, 2010 and the Audited Statement, which is attached hereto as Exhibit99.1. The CRB Acquisition increased the Bank’s total assets and total deposits, which are expected to positively affect the Bank’s operating results, to the extent the Bank earns more from interest earned on its assets than it pays in interest on deposits and other borrowings.The ability of the Bank to successfully collect interest and principal on loans acquired will also impact the Bank’s cash flows and operating results. The Company has determined that the acquisition of the net assets of Columbia River Bank constitutes a business acquisition as defined by the Business Combinations topic of the FASB ASC. Accordingly, the assets acquired and liabilities assumed as of January 22, 2010 are presented at their fair values in the table below as required by that topic. In many cases, the determination of these fair values required management to make estimates about discount rates, expected cash flows, market conditions and other future events that are highly subjective in nature and subject to change. These fair value estimates are subject to change for up to one year after the closing date of the CRB Acquisition as additional information relative to closing date fair values becomes available. The Bank and the FDIC are engaged in ongoing discussions that may impact which assets and liabilities are ultimately acquired or assumed by the Bank and/or the purchase price. 2 Financial Condition In the CRB Acquisition, the Bank purchased loans with a fair value of $486.2 million, net of a $189.9 million discount.This amount represented approximately 25% of the Bank’s total loans (net of the allowance for loan and lease losses) at December 31, 2009. In addition, the Bank acquired $98.1 million in cash and cash equivalents and $100.7 million in investment securities at fair value.The Bank also acquired OREO with a fair value of $8.3 million. Finally, in connection with this acquisition, the Bank recorded an FDIC indemnification asset of $143.6 million, $8.6 million of goodwill and a $13.4 million core deposit intangible. Investment Portfolio The Bank acquired investment securities with an estimated fair value of $100.7 million in the CRB Acquisition. The acquired securities were predominantly U.S. Treasury securities and U.S. Government agency and sponsored enterprise mortgage-backed securities and collateralized mortgage obligations. The following table presents the composition of the investment securities portfolio acquired at January 22, 2010: January 22, 2010 (in thousands) U.S. Treasury securities $ U.S. Government agency and sponsored enterprise mortgage-backed securities and collateralized mortgage obligations State and municipal securities Other securities Investment securities $ Subsequent to January 22, 2010, $66.6 million of investment securities were sold with a gain of approximately $60 thousand.The investment securities were sold as the characteristics of those securities neither fit well within the Company’s existing investment securities portfolio nor align with the Company’s investment strategy. In addition, the Bank also acquired $3.0 million in FHLB stock. The following table presents a summary of yields and contractual maturities of the debt securities in the investment securities portfolio acquired at January 22, 2010: Due through After one but After five but one year within five years within ten years After ten years Total Amount Yield Amount Yield Amount Yield Amount Yield Amount Yield (dollars in thousands) U.S. Treasury securities $
